Hoch, J.
(concurring specially): I concur in Justice Wedell’s analysis of the statutes in question and in the additional arguments in support of the majority opinion. The view that the instant “award” duly made and so designated by the commissioner, with all parties represented, cannot have the finality provided for by the section which deals with the making of awards, because, forsooth, the parties agreed upon the facts, by stipulation, instead of establishing the same facts by oral testimony, seems to me to be wholly untenable. Moreover, such a holding would utterly discourage amicable agreements between employers and employees. Neither employer nor employee would ever be safe in stipulating the facts in a proceeding before the commissioner, leading up to an award. In order to safeguard the award from attack by the other party at some indefinite time in the future each would have to go to the expense and inconvenience of producing the witnesses even though there be complete agreement on what the testimony would show. It must be obvious that such a situation would be far more detrimental to the interests of employees than of employers. It would violate the liberality which the workmen’s compensation act contemplates and enjoins.